DETAILED ACTION
This Office Action is in response to communication on January 28, 2021.
Claim 12 was cancelled in the previous amendment.
Claims 1-8 and 13-16 are cancelled in the Examiner’s Amendment.
Claim 9 is amended in the Examiner’s Amendment.
Claims 9-11 and 17-19 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Hani Z. Sayed (Reg. No. 52,544) on March 10, 2021.

The application has been amended as follows: 
In the claim:
Please cancel claims 1-8 and 13-16 without prejudice or disclaimer.
Please amend claim 9 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.

1. (Canceled)  

2. (Canceled)  

3. (Canceled)  

4. (Canceled)  

5. (Canceled)  

6. (Canceled)  

7. (Canceled)  

8. (Canceled)  

9. (Currently Amended) A network device, comprising: 
an access point client having a first DHCP client and a DNS client; and 
a processor in communication with the access point client, the processor programmed to determine whether a link associated with an external device is connected with the access point client, and if a port address received by the network 
wherein the processor is programmed to stop the first DHCP client of the access point client in response to the determination and verification of the external device utilizing a second DHCP client, wherein the processor is programmed to listen for a DHCP ACK response message from the external device in order to stop the first DHCP client, and wherein if the listened DHCP ACK response message is not received via the link to the external device, or if the directed content of the packet having already been applied to the stored stack, the processor is programmed to continue to listen and determine whether at least one of the link and any other link are up,
wherein the processor is programmed to apply at least one of the retrieved selected settings to a protocol stack of the network device, wherein the at least one of the selected settings applied to the protocol stack of the network device is an IP address of the external device.  

10. (Original) The network device of claim 9, wherein the network device is programmed to determine if a link associated with the external device is up.  

11. (Original) The network device of claim 10, wherein the processor is programmed to stop the DHCP client of the access point client if the link is up.  

12. (Canceled)  

13. (Canceled) 

14. (Canceled)

15. (Canceled) 

16. (Canceled) 

17. (Previously Presented) The network device of claim 9, wherein the determination of the external device utilizing a second DHCP client is via a wireless local area network (WLAN) client monitoring point.  



19. (Previously Presented) The network device of claim 9, wherein the verification is accomplished via receipt of a DHCP ACK message.

Following are a clean copy of the examiner amended claim 9 as follow:

9. A network device, comprising: 
an access point client having a first DHCP client and a DNS client; and 
a processor in communication with the access point client, the processor programmed to determine whether a link associated with an external device is connected with the access point client, and if a port address received by the network device is a port address of an application running on the external device, directing a content of a packet to a stack stored in a memory of the network device, 
wherein the processor is programmed to stop the first DHCP client of the access point client in response to the determination and verification of the external device utilizing a second DHCP client, wherein the processor is programmed to listen for a DHCP ACK response message from the external device in order to stop the first DHCP client, and wherein if the listened DHCP ACK response message is not received via the link to the external device, or if the directed content of the packet having already been 3Application No. 15/360,542Docket No.: 021404.0114PReply to Final Office Action of October 28, 2020applied to the stored stack, the processor is programmed to continue to listen and determine whether at least one of the link and any other link are up,
wherein the processor is programmed to apply at least one of the retrieved selected settings to a protocol stack of the network device, wherein the at least one of the selected settings applied to the protocol stack of the network device is an IP address of the external device.  

10. The network device of claim 9, wherein the network device is programmed to determine if a link associated with the external device is up.  

11. The network device of claim 10, wherein the processor is programmed to stop the DHCP client of the access point client if the link is up.  



18. The network device of claim 17, wherein the WLAN client monitoring point receives commands to discover an IP address of the external device.  

19. The network device of claim 9, wherein the verification is accomplished via receipt of a DHCP ACK message.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, claims 9-11 and 17-19 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “wherein the processor is programmed to stop the first DHCP client of the access point client in response to the determination and verification of the external device utilizing a second DHCP client, wherein the processor is programmed to listen for a DHCP ACK response message from the external device in order to stop the first DHCP client, and wherein if the listened DHCP ACK response message is not received via the link to the external device, or if the directed content of the packet having already been applied to the stored stack, the processor is programmed to continue to listen and determine whether at least one of the link and any other link are up, wherein the processor is programmed to apply at least one of the retrieved selected settings to a protocol stack of the network device, wherein the at least one of the selected settings applied to the protocol stack of the network device is an IP address of the external device.” as recited in amended claims 1 and 7.

Therefore, the claims 9-11 and 17-19 are allowable over the cited prior arts.
 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 11, 2021


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446